DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “neutralising” should be replaced with “neutralizing” in lines 9 and 11.  Appropriate correction is required.
Claims 1-8 are objected to because of the following informalities:  the terms “Scopolamine,” “Sulfuric,” “Dichloromethane” and “Claim” should not be capitalized throughout the claims.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “a alkaline” should be replaced with “an alkaline” in line 9.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobaza, Kwindla. ((2013) Extraction of Atropine and Scopolamine from Datura ferox and Datura stramonium.L and Sample Clean-up Using Molecularly Imprinted Polymers. M.Sc. (Chemistry): University of Johannesburg) in view of Yubin et al. (Journal of Chemical and Pharmaceutical Research, 2014, 6(1), pp. 338-345).
	The present application claims a method for the production of scopolamine, which method includes the steps of: 
1) 5grinding plant material which contains scopolamine; 
2) adding the grinded plant material to a sulfuric acid solution and allowing to stand in the solution for 1 to 4 days, 
3) filtration separation of the acid solution from the plant material; 
4) repeating the previous steps with the residue plant material and combining 10the acidic filtrates; 
5) neutralizing with an alkaline solution to a pH of between 7.5 and 9.5; 
6) addition of dichloromethane for the extraction of the alkaloids in the neutralized solution to the organic layer and allowing to stand for 1 to 4 days; 
7) separation of the bottom organic layer from the upper aqueous layer;
8) 15evaporation of the dichloromethane solvent to obtain the coloured scopolamine rich extract; 
9) adding the scopolamine rich extract to dichloromethane solvent and mixing with a NaOH solution and separating the layers; and 
10) evaporation of the dichloromethane solvent to obtain the less coloured 20scopolamine rich extract.
	Nobaza teaches dried and milled plant material extracted three times in 1% solution of H2SO4 in distilled water and left at room temperature overnight. The combined extracts were gravity filtered twice and washed two times with CHCl3. The aqueous layer was adjusted to a pH of 9.8 with Na2CO3and the alkaloids were extracted three times with CHCl3. The organic layer was filtered and evaporated under reduced pressure, see page 48, Method 1.
	The main differences between claimed method and the cited method are A) allowing the acidic extraction to stand overnight versus Applicant’s 1 to 4 days or 2 to 3 days in claims 2 and 3; B) the neutralization at a pH of 9.8 versus Applicant’s 7.5 to 9.5 or pH 8 to 9 in claims 5-7; and C) allowing the organic layer to stand 1 to 4 days or 2 to 3 days as noted in claims 12-16 versus an immediate extraction; D) the extraction is done with chloroform versus Applicant’s dichloromethane; E) the presently claimed additional wash with NaOH; and F) the presently claimed additional wash with 1% sodium bicarbonate solution.   
The adjustment of particular conventional working conditions (e.g., determining result effective pH, solvents, extraction times, use and concentrations of particular acids and bases beneficially taught by the cited references), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Yubin et al. teach alkaloids, which scopolamine is embraced by said term, are acid extracted with 0.1% to 1% of sulfuric acid, HCl, or acetic acid, see page 338, bottom paragraph. Yubin also teaches the organic solvent used for the extraction is chloroform or methylene chloride (also known as dichloromethane), see page 339, the Extraction of lipophilic organic solvent section. Yubin further teaches conditions and methods generally to extract different alkaloids. 
The specification does not disclose the relevance of differences A-F as unexpected results. On page 2, last line, the disclosure recites the second last optional step improves the purity of the final product but there is no data to compare.
Thus, it would be obvious to one of ordinary skill in the art to repeat the procedure as provided by Nobaza with different solvents, acids, and bases as taught by Yubin; and with different concentrations and times of extractions because adjusting these particular conditions is routine optimization. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624